ALLOWANCE

Claims 1, 3-8, 10, and 12-14 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest the features recited in the amended independent claim. The claims disclose a specific method of receiving a search query from a user, using a webcrawler to acquire a plurality of sets of image data and source code from websites based on the search query, generating teacher data for each of the acquired sets of image data and source code, receiving an input image, analyzing the relevance of each of the teacher data to the input image to select the most relevant teacher data, and generating new content source from the selected teacher data and input image.. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The abstract has been amended as follows:
(Currently Amended) Provided is a web content automated generation system capable of simply creating web content without editing a programming language. A web content automated generation system includes an image data acquisition unit configured to acquire web content as one piece of image data, a source code acquisition unit configured to acquire a source code including HTML data constituting the web content, a learning unit configured to acquire teacher data by analyzing the image data and the source code, an image data registration unit configured to input web content to be created as one piece of image data, an analysis unit configured to analyze a degree of relevance between the input image data and teacher data stored in teacher data storage unit, and a content source code generation unit configured to generate content source code regarding the input image data on the basis of a source code of the teacher data having a high degree of relevance analyzed by the analysis unit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS HASTY/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178